department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements - letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend m state n date w company x individual y individual z individual dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of m onn you will provide funding and promotion for creative individuals and small organizations you will use sponsorship fund raising and other activities to establish live or online contests promotional events and marketing channels to reach your goals your main activity will be running a contest for amateur talent to facilitate the funding and or sale of creative content to prospective buyers buyers being those who purchase said content producers distributors media outlets etc participants referred to in the contest rules as sellers can be organizations or individuals submitting content for consideration by contest judges such as videos scripts artwork or other materials you will grant funds to these participants that often struggle to find funding to pursue their creative contributions you also refer to participants as beneficiaries and contestants your governing body consists of x and y who are married and one additional unrelated individual z all three of the governing body members are involved in the performance promotion business - x and y operate and co-own several performance media for-profit companies five were specifically named in your application including w z is a managing director of a company that is a customer of one of x and y’s for- profit businesses but not with you w does cross-promotion with you and provides performing agency services for content creators receiving revenue from media distributors it uses existing marketing to promote your activities to potential beneficiaries sellers in order for potential beneficiaries to make submissions for your contest they must use the online resources of w all content submitted to the w seller portal will be considered a grant application unless w is notified otherwise you stated that the users of these resources have no financial or legal_obligation to anyone but may choose to purchase expanded online resources or partner with w contest rules stipulate that by submitting content each participant grants non-exclusive licensing rights to both you and w to use content solely for the purpose of promoting and running the contest and to make material available via w’s website and other media w’s staff and resources will occasionally be used for your operations w staff will screen applicants to identify finalists whose entries will then be screened at a live event by judges representing media staff will actively promote market material on the w portal and and broadcast companies choosing a winner w expand the number of buyers you state that the responsibility of promoting marketing intellectual_property to distributors falls on the creator but as an added benefit to participating in your contest as long as participants choose to keep their property in their seller account on the w portal those accounts can be used to market to potential buyers you stated that you have not nor do you intend on spending time marketing participants when someone visits your website they have two options they can choose to view your contest rules or they can choose w’s portal while visitors to your website do not have to visit w’s website any person who wants to participate in your contest cannot do so without visiting w’s site as it is part of the submission process participants in the contest must register as sellers of intellectual_property on the w portal there are links to starting an account as a buyer or seller information to get funded sold or distributed as well as details on what the portals offer only active seller content is eligible to participate in the contests you hope to promote and market the work of creative people by publicizing the details of the contests and the names of winning and outstanding participants to the media professionals that your directors have met through years of networking you have indicated the sharing of the portal between you and w is for efficiency and to save resources you define w’s webpage as being the best possible method for media professionals to share content between entities on different parts of the distribution chain while maintaining convenience intuitiveness quality of presentation and security sellers are any individual or organization that produces artistic media singers performers videographers etc items that are uploaded by sellers are finished or unfinished movies audio and video promotional videos promotional posters story concepts sales pitches promotional taglines and the like w does not claim the right to distribute any intellectual_property sellers keep the intellectual_property rights w has two revenue streams the first source of w’s income is fees charged for the creation of a buyer or seller account most sellers have free accounts but can opt to pay for additional data storage capacity fee income from seller accounts is minimal the second source is from fees associated with w acting as an agent for a seller w claims a commission from the sellers of intellectual_property on transactions between registered buyers and sellers within the terms or agreements signed by seller when they registered w’s terms of service indicate commissions are of all payments for content bought for use by the buyer or paid_by the seller and for all content that is funded and or coproduced by the buyer w’s plan is to earn almost all revenues from commissions on actual financial transactions but recognizes value in having people know about the portal and its use as well as goodwill from your association also on w’s website is a statement that w has extended the deadline for their first contest and if you are a certain provider you may submit a tax-deductible donation nowhere within this description is a mention of you your website or your activities you expect all of your income to come from donations beyond administrative and marketing expenses all funds will be spent on running contests and funding contest winners letter rev catalog number 47630w law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_61_170 1961_2_cb_112 provides that operating under the control of one person or a small related group suggests that an organization operates primarily for non-exempt private purposes rather than exclusively for public purposes revrul_64_175 part c b holds that a corporation organized for the purpose of promoting the dramatic arts qualifies for exemption as an educational_organization under sec_501 of the code the ruling supports the view that a nonprofit organization that preserved and maintained classical music programming in a particular locale served an educational purpose however in order for such an organization to qualify for exemption under sec_501 of the code it must serve a public rather than a private interest although an incidental private benefit will not destroy the qualification of an otherwise educational_organization where an organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest a contrary finding will indicate that the organization is serving a private interest revrul_76_206 1976_1_cb_154 described an organization that was formed for the purpose of promoting maintaining and enhancing the broadcast of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the ruling concluded that the organization's activities enabled the radio station to increase its total revenues and therefore benefit the for- profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest although the organization's broad purpose of promoting interest in classical music and encouraging programming of classical music provided a public benefit the activities served the private economic interests of the for-profit radio station to a substantial degree therefore because private interests were served exemption was precluded letter rev catalog number 47630w in 326_us_279 the supreme court held that the presence of private benefit if substantial in nature will destroy an organization's tax-exempt status regardless of the organization's other charitable purposes or activities application of law sec_1_501_c_3_-1 states that if an organization fails to meet either the organizational_test or the operational_test it is not exempt since you are conducting activities that will more than insubstantially benefit your founders or insiders you are not operating exclusively for exempt purposes and do not meet the operational_test further your sole activity is providing funding to contest winners selected through a related for-profit entity w as a result you are not described under sec_501 of the code your goal is to fund the arts which is an c purpose however you are operated in a manner that benefits private shareholders and individuals through your related for-profit w although your contest brings attention to artistic works it also promotes the contest participants and provides a benefit to w any participant in your contest must enroll through w and are then subject_to w’s terms of service and fees that apply w also directly benefits from commissions earned from sales related to participants from your activities in benefitting private individuals in a more than insubstantial manner you are not operated exclusively for one or more exempt purposes per sec_1_501_c_3_-1 _ sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest all control of your operations will be done by those with interests in either w or other businesses owned by x and y any participant in your activities must be subject_to exposure to w and the use of its resources your only other board member is a business partner through x and y’s for-profit ventures your contest is structured to benefit x and y in the form of commissions as well as indirectly through the interests generated by the use of w’s portal revrul_61_170 provides that operating under the control of one person or a small related group suggests that an organization operates primarily for non-exempt private purposes rather than exclusively for public purposes you are operating in conjunction with and are in practice indistinguishable from w you have not established that you will not be operated for the benefit of x and y through w therefore you have not met established that you will be operated for public rather than private purposes for this reason you are serving private interests and do not meet the qualifications per sec_1_501_c_3_-1 ii revrul_64_175 holds that a corporation organized for the purpose of promoting the arts qualifies for exemption as educational however in order for such an organization to qualify for exemption under sec_501 of the code it must serve a public rather than a private interest you are unlike the organization described in revrul_64_175 as noted an educational program that serves both public and private interests must show that any private interest served is incidental to the public’s benefit a contrary finding will indicate the organization is serving a private interest participation in your program is contingent upon participants submitting materials through w’s website and connecting distributors to those participants structuring w to receive commissions your program serves to benefit w and the owners of w and your board members x and y in a more than incidental manner the organization in revrul_76_206 was similar to you in its overall purpose advancing the arts and similar to that organization you are carrying on activities that will benefit a for-profit entity w your activities will letter rev catalog number 47630w enable w to increase users on its portal have intellectual_property loaded and controlled through its portal and expose contest participants to distributors that will generate commissions for w as the owners of w x and y will directly benefit therefore you are serving private rather than public interest and because private interests are served exemption is precluded according to better business bureau of washington d c the presence of private benefit if substantial in nature will destroy an organization's tax-exempt status regardless of the organization's other charitable purposes or activities as indicated above although your programs are meant to further the arts by requiring the use of w you are furthering the interests of a for-profit business owned by your founders this is substantial private benefit and excludes you from recognition as a tax exempt_organization conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes you do not meet the operational_test because you benefit the private interests of individuals more than insubstantially further your activities will promote and further benefit a related for-profit entity accordingly you do not qualify for exemption under sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w enclosure publication letter rev catalog number 47630w
